Citation Nr: 0314358	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-05 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for residuals of post-
operative duodenal ulcer, currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel

INTRODUCTION

The veteran had active duty from February 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the above claim.

The veteran testified at a personal hearing before the RO in 
June 2002, and a transcript of that hearing is of record.  


FINDING OF FACT

The veteran's duodenal ulcer is no more than moderate in 
degree.


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of post-
operative duodenal ulcer is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7305 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

There has been substantial compliance with the mandates of 
the VCAA and implementing regulations.  The claim has been 
considered on the merits.  The record includes service 
medical records and VA treatment and examination reports.  
The veteran has been notified of the applicable laws and 
regulations.  The April 2001 rating decision, June 2001 
statement of the case, and November 2002 supplemental 
statement of the case have informed him what he needs to 
establish entitlement to the benefit sought and what evidence 
VA has obtained.  In a letter dated in January 2001, the RO 
informed the veteran that his claim would be reviewed, and 
what the RO's responsibilities would be to further develop 
the claim for increased rating.  In a statement of the case 
dated in June 2001, the RO stated that the veteran's claim 
had been developed in full compliance with the provisions and 
requirements of the VCAA.  In June 2002, the veteran was 
notified of the importance of his reporting for VA 
examination in August 2002; which he did.  In total, these 
correspondence specifically informed him of his and VA's 
relative responsibilities in obtaining evidence and advised 
him as to what evidence or information was needed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The present appeal arises from the veteran's January 2001 
request for an increased rating for his service connected 
duodenal ulcer condition.

In September 2000, the veteran was seen at VA's clinic for an 
aching pain in the midabdominal area, which had been present 
for the past 2 weeks.  The pain was relieved by drinking of 
mild and ingestion of food.  He denied having nausea or 
vomiting.  He weighed 192 pounds.  The assessment was 
epigastric pain, to rule out ulcer.  An EGD revealed a benign 
mucosal nodule and positive H. pylori.

January 2001 VA clinic records showed that the veteran 
weighed 194 pounds, and presented to the clinic with 
epigastric pain and burning sensation since September.  The 
assessment was abdominal pain.  Later that month, he weighed 
199 pounds, and the assessment was abdominal discomfort.  

A February 2001 report of VA examination of the stomach 
reflects that the veteran complained of pain across the upper 
abdomen, nonradiating and steady, but at times worse than 
others.  It was worst on an empty stomach, and food only 
helped a little.  The pain awakened him twice a night and he 
was on a bland diet.  He reported occasional nausea with rare 
vomiting.  There was no evidence of hemorrhage or melena, and 
he denied losing weight.  The veteran weighed 196 pounds and 
was well nourished.  He did not appear chronically ill.  
There as diffuse tenderness across the upper abdomen, which 
seemed real, without rebound.  The impression was that the 
veteran was status post partial gastrectomy for duodenal 
ulcer, with reported symptoms over the years, but now the 
symptom of constant pain, probably with findings of gastritis 
and evidence of Helicobacter infection in September 2000, but 
without significant improvement on intense therapy.  The 
examiner stated that there had been not other evidence of 
complications with the only symptom being pain.  He also had 
gastroeshophageal reflux.  In an Addendum, it was noted that 
he veteran had undergone endoscopy in September 2000, and 
that an upper gastrointestinal (UGI) test (done in March 
2001) was normal with no evidence of ulceration.  

VA treatment records, dated from February 2001 to June 2002, 
mostly reflect treatment for several other ailments.  Records 
show complaints of stomach pain in June 2001.  The veteran's 
arthritis medication was changed, as he indicated that the 
medication caused stomach pain.  In May 2002, he underwent an 
upper GI endoscopy and biopsy for gastric anastomosis.  The 
biopsy showed normal gastric and intestinal mucosa.  A polyp 
was noted.  

At his personal hearing in June 2002, the veteran indicated 
that he received treatment for the disorder at VA.  He took 
medication for his ulcer, and he complained of having 
consistent stomach pain.  The pain woke him up at night, and 
he had nausea twice per month.  The condition lasted for at 
least 10 days, four to five times a year.  He testified that 
he had not lost weight.  He was on a bland diet.  

July 2002 VA treatment records showed that the veteran 
underwent a panendoscopy-CORI and a colon polyp was removed.  

An August 2002 report of VA examination for residuals of 
post-operative duodenal ulcer revealed that the examiner 
reviewed the claims folder with the express purpose of 
addressing whether the veteran's service-connected duodenal 
ulcer was manifested by anemia, weight loss or recurring 
incapacitating episodes averaging 10 days more or at least 
four or more times a year.  The veteran complained of 
abdominal discomfort off and on and these episodes were 
present most of the time, the most recent episode had been 
present for the past 5 weeks.  The examiner noted that there 
was ample evidence in the claims file and the records at VA 
(showing) that the veteran had had persistent symptoms.  He 
got pain off and on and that was relieved by Mylanta.  He 
used a sucralfate and proton pump inhibitor, and 
Rabeproazole, and that seemed to help his pain or somewhat 
alleviate the symptoms.  

There was no history of vomiting, no hematemesis, and no 
melena.  Medication wise he took Rabeproazole, sucralfate and 
Mylanta.  He had occasional diarrhea and said it occurred a 
few times a year and lasted for four to five days at a time.  
He estimated its occurrence at six or seven episodes a year.  
He had a lot of gas, and no abdominal distension.  

On examination, the veteran was alert, oriented, and obese.  
His weight had been fluctuating between 194 pounds, to 206 to 
202, pounds.  The abdomen was soft with multiple large scars 
in midline and a scar over the right hypochondria.  
Laboratory tests done showed hemoglobin of 15.2, hemotocrit 
46.4, cholesterol 169, and triglyceride 127.  Other 
chemistries done in July showed normal electrolytes.  Bun and 
creatinine were normal.  For the purpose of that reading, the 
examiner did a H. pylori serology which was positive.  A 
recent EGD done showed a Billroth II anastomosis.  No 
ulceration was seen.  This was done while the veteran was on 
antiulcer regiment.  The impression was:  

This individual is 78 and has been having recurrent 
symptoms which he complained of for ulcer disease and 
was operated (on) for the same in the 1980's.  He has 
continued symptoms which are suggestive of ulcer disease 
and...relieved with food and relieved with proton 
inhibitor, Mylanta and he is (on) sucralfate.  It is 
possible that the ulcer is not eviden(t) right now 
because of antiulcer (medication) that he takes.  He is 
also positive for H. pylori serology, which indicates 
that his ulcer might be related to Helicobacter pylori.  
His symptoms are of a persistent nature and are present 
throughout the year.  It is also possible that the 
surgery which was done, the Billroth II, might be 
contributing to some (of) his symptoms with bile 
gastritis and bile reflux.  

So the final impression would be that he is a post 
operation with history of duodenal ulcer and his 
symptoms of pain, which are chronic, could be attributed 
to the surgery and also they are suggestive of pain 
related to ulcer, because of relief with PPI's and 
sucralfate and antacids, and it is possible that the 
ulcers are quiet because of therapy.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where 
entitlement to compensation has already been established and 
the veteran claims an increased rating, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's duodenal ulcer is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7305, 
which provides for a 20 percent rating when the duodenal 
ulcer is moderate, with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or 
with continuous moderate manifestations.  A 40 percent rating 
is assigned when disability is moderately severe, meaning 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  The maximum schedular rating of 60 percent is 
warranted when disability is severe, pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite health 
impairment.  See 38 C.F.R. § 4.112 (use of weight loss in 
evaluations).

The Board observes that certain provisions of 38 C.F.R. 
§ 4.114 were revised, effective July 2, 2001.

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), it was 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and we so hold will apply 
unless Congress provided otherwise or permitted (VA) to do 
otherwise and the Secretary did so."  See also VAOPGCPREC 3- 
2000.

The diagnostic code applicable to this case has not been 
changed.  The provisions of 38 C.F.R. § 4.112, concerning 
weight loss, are potentially applicable to this issue and 
have been changed.  However, in this case no weight loss, as 
defined by those regulations, has been demonstrated.  See 
38 C.F.R. § 4.112 (2002).  Accordingly, although the Board 
has considered Karnas, it is inapplicable given the 
circumstances of this case.

Medical records reveal that the veteran has complained of 
aching pain in his mid abdomen, that has been diagnosed as 
abdominal and epigastric pain.  In September 2000, a normal 
upper GI was shown.  A biopsy in March 2002 showed normal 
gastric and intestinal mucosa.  The VA examiner's review of 
the record in August 2002 shows that the veteran has a past 
history of surgeries, which may be causing his chronic 
abdominal pain, and that the ulcer(s) are not currently 
manifested possibly because of the treatment regiment.  These 
records also reflect that the veteran has had no complaints 
of nausea and vomiting.  The veteran's testimony is 
consistent with his complaints upon examination, that he has 
constant pain in abdomen.  

After having considered all of the relevant evidence, the 
Board concludes that the impairment resulting from the 
veteran's service-connected disability does not more nearly 
approximate the criteria for the next higher rating, but 
rather is appropriately evaluated as "moderate" and is 
adequately compensated by the current 20 percent disability 
evaluation under diagnostic code 7305.  There has been no 
evidence of anemia, weight loss, vomiting, hematemesis, or 
melena at any time.  The veteran's weight has actually 
increased since 2001.  There is also no objective evidence of 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times per year.  While the veteran does 
seek treatment for GI symptomatology, there has been no 
evidence showing that that he was hospitalized because of his 
disability.  His ulcer was described as quiet in 2002, and VA 
examinations reflect that the veteran has no active ulcer 
upon GI testing.  The chronic pain experienced by the veteran 
in conjunction with his stomach disability is contemplated it 
the currently assigned rating.  Therefore, the Board 
concludes that the medical evidence does not support a 
finding that the nature and severity of the veteran's GI 
disability is productive of a "moderately severe" or 
"severe" disability.  38 C.F.R. §§ 4.7, 4.114a, Diagnostic 
Code 7305 (2002).  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for a 
disability rating in excess of 20 percent.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  The 20 percent rating is the 
appropriate rating in this case.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of post-operative duodenal ulcer is denied.


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

